UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-2100


EMMA VICTORIA JOHNSON HOWARD,

                Plaintiff - Appellant,

          v.

VANCE COUNTY SHERIFF DEPT.; W. B. LILLEY, Sergeant of the
Vance County Sheriff's Dept., Individually and in his
officially capacity; VANCE COUNTY DISTRICT COURT; RAYMOND
EARL DICKERSON, d/b/a T.L. Perkinson Wrecker Service,

                Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:15-cv-00110-FL)


Submitted:   November 19, 2015            Decided:   December 7, 2015


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emma Victoria Howard, Appellant Pro Se.          Sonny Sade Haynes,
WOMBLE CARLYLE SANDRIDGE & RICE, PLLC,         Winston-Salem, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Emma Victoria Johnson Howard seeks to appeal the district

court’s order adopting the magistrate judge’s recommendation to

dismiss Howard’s 42 U.S.C. § 1983 (2012) action in part and to

allow   certain      claims   to   proceed.           This    court    may      exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain     interlocutory        and       collateral    orders,     28    U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                    The order Howard seeks

to    appeal    is    neither      a    final       order     nor     an   appealable

interlocutory or collateral order.                  Accordingly, we dismiss the

appeal for lack of jurisdiction.                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             DISMISSED




                                             2